In an action to recover a balance allegedly due and owing on the purchase price of certain shares of stock sold by plaintiff to defendant, in which defendant asserted a counterclaim for reformation of the agreement of sale, plaintiff appeals from an order of the Supremo Court, Westchester County, dated November 16,1960 and entered November 2-2,1960, which, on reargument, denied his motion for leave to serve a supplemental complaint alleging new and additional causes of action as set forth in a proposed supplemental complaint. Order modified by striking out the provision adhering to the original decision and the provision denying the motion, and by substituting therefor a provision granting the motion upon payment of $2-0 costs by plaintiff to defendant. As so modified, the order is affirmed, without costs. The supplemental complaint shall be served within 20 days after entry of the order hereon. Although the Special Term correctly intei'preted the rule which is ordinarily applied in situations similar to that presented here, it is our opinion that under the special circumstances of this ease an exception should be made to enable the plaintiff to frame Ms pleading so as to present Ms entire claim for disposition. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur.